United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3805
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Harold Thomas Victor, Jr.,              *
                                        *       [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: August 30, 2004
                                Filed: September 2, 2004
                                 ___________

Before WOLLMAN, McMILLIAN, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       Harold Victor (Victor) pleaded guilty to being a felon in possession of a
firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), and 924(e). The district
court1 sentenced him as an armed career criminal to the statutory minimum of 180
months imprisonment and 5 years supervised release. On appeal, Victor’s counsel
moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging the denial of motions to suppress evidence and statements, and Victor’s
sentence.

      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
        As part of his plea agreement, Victor explicitly waived his right to pursue any
pretrial issues he raised or could have raised, his right to appeal under 18 U.S.C.
§ 3742 any lawful sentence not exceeding 210 months imprisonment, and his right
to file a 28 U.S.C. § 2255 motion. Because the record demonstrates Victor’s plea and
plea agreement were voluntary and he understood he was waiving his appellate rights,
his sentence is consistent with the plea agreement, and no miscarriage of justice
would result from enforcing the appeal waiver, we enforce the waiver and dismiss
this appeal. See United States v. Andis, 333 F.3d 886, 889-91 (8th Cir. 2003) (en
banc).

      We have reviewed the record independently under Penson v. Ohio, 488 U.S.
75, 80 (1988), and we find no nonfrivolous issues. Accordingly, we dismiss the
appeal, and grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-